By the Court.
The Boston Water Power Company, by their agreement under seal of February 2d 1860, covenanted with the plaintiff “ to complete Avenue Number One, from Tremont to Boylston Street, according to its agreement with the Commonwealth of Massachusetts, within the term of two
*470years from September 11, 1859.” The substance of the plain* tiff’s bill is a complaint that the Water Power Company (the other defendant being equally bound by the contract) have not completed Berkeley Street in the manner which that covenant required; but were, at the time of filing the bill, completing it in a different manner injurious to the plaintiff; and he asks a decree for specific performance. The court are of opinion that the manner of completing the avenue to which the plaintifi objects is not a violation of the covenant. The ■ agreement with the Commonwealth to which it refers provided that the avenue was to be completed conformably to the plans and directions which might be prescribed by the commissioners of the Back Bay. Those plans and directions were furnished to the Water Power Company before their contract with the plaintiff of February 2d 1860. The plaintiff contends that it appeared by the plan that Berkeley Street was to cross the Providence Railroad by a bridge only about thirty feet in length, and was to be, throughout the rest of its length, filled up with clean gravel and hard earth. But the directions accompanying the plan require that the bridges over the railroad should have a space between the abutments of not less than thirty feet, and that this bridge should be of a height not less than nineteen feet, and further provide that “ these distances and dimensions may be increased hereafter if it be found by the commissioners desirable.” The bridge has been built of much greater dimensions with the consent of the commissioners.
The plans and directions are to be construed together; and they show a specific plan for the bridge then adopted, with the express reservation of the power to alter the plan afterward in the mode in which it has been altered. The plaintiff took his covenant subject to the contingency which has happened. No final and absolute direction of the commissioners was made. The reserved power to alter the one which they had then made has since been exercised. The construction of the bridge with enlarged dimensions by the defendants, with the consent of th commissioners, is equivalent to a new direction by the .otter After they had consented to an alteration in the plan of thy *471bridge, their original direction as to the mode in which it should be constructed could not be considered as subsisting longer. It was in itself a revocation of it.
The widening of the railroad, although subsequent to the con-1 ract between the parties, if made with the consent of the owners of the land over which it passed, and of the Commonwealth, does not concern the plaintiff. If it affected his interests unfavorably, he could have no claim for damages. And if it influenced the opinion of the commissioners that a change in the bridge would be desirable, and induced them to consent to it, it did not affect the extent of their reserved power to direct alterations in the bridge. Bill dismissed.